 Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 1 of 22 PageID: 1



POMERANTZ LLP
Jonathan Lindenfeld
600 Third Avenue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (212) 661-8665
Email: jlindenfeld@pomlaw.com

Counsel for Plaintiff

- additional counsel on signature block -

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  ROBERT GILJOHANN, Individually and on                 Case No.
  behalf of all others similarly situated,
                                                        CLASS ACTION COMPLAINT FOR
                            Plaintiff,                  VIOLATION OF THE FEDERAL
                                                        SECURITIES LAWS
          v.
                                                        JURY TRIAL DEMANDED
  AMERICAN RENAL ASSOCIATES
  HOLDINGS, INC., JOSEPH A. CARLUCCI,
  JASON M. BOUCHER, and JONATHAN L.
  WILCOX,

                          Defendants.


       Plaintiff Robert Giljohann (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants

(defined below), alleges the following based upon personal knowledge as to Plaintiff and

Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other things,

a review of the defendants’ public documents, conference calls and announcements made by

defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding American Renal Associates Holdings, Inc. (“American Renal”

or the “Company”), analysts’ reports and advisories about the Company, and information readily
                                              1
 Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 2 of 22 PageID: 2



obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants who purchased or otherwise acquired American Renal

securities between August 10, 2016 and March 27, 2019, both dates inclusive (the “Class

Period”). Plaintiff seeks to recover compensable damages caused by Defendants’ violations of

the federal securities laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.

                                  JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to §§ 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

1331 and § 27 of the Exchange Act.

       4.      Venue is proper in this District pursuant to § 27 of the Exchange Act (15 U.S.C. §

78aa) and 28 U.S.C. § 1391(b) as Defendants conduct business within this District, and the false

statements entered and subsequent damages occurred in this District.

       5.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the United States mail, interstate telephone communications, and the

facilities of the national securities exchange.




                                                  2
 Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 3 of 22 PageID: 3



                                             PARTIES

         6.    Plaintiff, as set forth in the accompanying Certification, purchased American

Renal securities at artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosures.

         7.    Defendant American Renal purports to operate as a dialysis services provider in

the United States. The Company is incorporated in Delaware and has locations in New Jersey.

American Renal’s common stock is traded on the New York Stock Exchange (“NYSE”) under

the ticker symbol “ARA.”

         8.    Defendant Joseph A. Carlucci (“Carlucci”) co-founded American Renal and has

served as its Chief Executive Officer (“CEO”) since 2006 and Chairman of the Board of

Directors since 2012.

         9.    Defendant Jason M. Boucher (“Boucher”) had been Vice President and Chief

Financial Officer (“CFO”) of American Renal from October 1, 2018 until March 26, 2019. Prior

to that, he served as the Chief Accounting Officer and Vice President of Finance at American

Renal.

         10.   Defendant Jonathan L. Wilcox (“Wilcox”) served as Vice President and CFO of

American Renal from 2011 until September 30, 2018.

         11.   Defendants Carlucci, Boucher, and Wilcox are sometimes referred to herein as the

“Individual Defendants.”

         12.   Each of the Individual Defendants:

         a)    directly participated in the management of the Company;

         b)    was directly involved in the day-to-day operations of the Company at the highest

               levels;



                                                3
 Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 4 of 22 PageID: 4



       c)     was privy to confidential proprietary information concerning the Company and its

              business and operations;

       d)     was directly or indirectly involved in drafting, producing, reviewing and/or

              disseminating the false and misleading statements and information alleged herein;

       e)     was directly or indirectly involved in the oversight or implementation of the

              Company’s internal controls;

       f)     was aware of or recklessly disregarded the fact that the false and misleading

              statements were being issued concerning the Company; and/or

       g)     approved or ratified these statements in violation of the federal securities laws.

       13.    The Company is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of

the wrongful acts complained of herein were carried out within the scope of their employment.

       14.    The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to the Company under respondeat superior and agency principles.

       15.    The Company and the Individual Defendants are referred to herein, collectively, as

the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

                         Materially False and Misleading Statements

       16.    On August 9, 2016, after the market closed, the Company filed a Form 10-Q for

the quarter ended June 30, 2016 (the “2Q 2016 10-Q”) with the SEC, which provided the

Company’s second quarter 2016 financial results and position. The 2Q 2016 10-Q was signed by

Defendant Wilcox. The 2Q 2016 10-Q also contained signed certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”) by Defendants Carlucci and Wilcox attesting to the



                                               4
 Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 5 of 22 PageID: 5



accuracy of financial reporting, the disclosure of any material changes to the Company’s internal

controls over financial reporting, and the disclosure of all fraud.

       17.     The 2Q 2016 10-Q stated the following concerning the Company’s internal control

over financial reporting:

       There have been no changes in our internal control over financial reporting (as
       defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act)
       during the quarter ended June 30, 2016 that have materially affected, or are
       reasonably likely to materially affect, our internal control over financial reporting.

       18.     The 2Q 2016 10-Q stated the following concerning the Company’s accounting

process for revenue recognition, collections, and related matters:

               Provision for uncollectible accounts. Patient service operating revenues are
       reduced by the provision for uncollectible revenues to arrive at net patient service
       operating revenues. Provision for uncollectible accounts represents reserves
       established for amounts for which patients are primarily responsible that we
       believe will not be collectible.

               Contractual allowances, along with provisions for uncollectible amounts,
       are estimated based upon contractual terms, regulatory compliance and historical
       collection experience. Net revenue recognition and allowances for uncollectible
       billings require the use of estimates of the amounts that will actually be realized.

       19.     On March 8, 2017, the Company filed a Form 10-K for the fiscal year ended

December 31, 2016 (the “2016 10-K”) with the SEC, which provided the Company’s year-end

financial results and position. The 2016 10-K was signed by Defendants Carlucci and Wilcox.

The 2016 10-K also contained signed SOX certifications by Defendants Carlucci and Wilcox

attesting to the accuracy of financial reporting, the disclosure of any material changes to the

Company’s internal controls over financial reporting, and the disclosure of all fraud.

       20.     The 2016 10-K stated the following concerning the Company’s internal control

over financial reporting:

       There have been no changes in our internal control over financial reporting (as
       defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act) during

                                                 5
 Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 6 of 22 PageID: 6



       the quarter ended December 31, 2016 that have materially affected, or are
       reasonably likely to materially affect, our internal control over financial reporting.

       21.     The 2016 10-K stated the following concerning the Company’s accounting process

for revenue recognition, collections, and related matters:

               Provision for uncollectible accounts. Patient service operating revenues are
       reduced by the provision for uncollectible revenues to arrive at net patient service
       operating revenues. Provision for uncollectible accounts represents reserves
       established for amounts for which patients are primarily responsible that we
       believe will not be collectible.

               Contractual allowances, along with provisions for uncollectible amounts,
       are estimated based upon contractual terms, regulatory compliance and historical
       collection experience. Net revenue recognition and allowances for uncollectible
       billings require the use of estimates of the amounts that will actually be realized.
       Changes in estimates are reflected in the then-current financial statements based
       on on-going actual experience trends, or subsequent settlements and realizations
       depending on the nature and predictability of the estimates and contingencies.

       22.     On March 6, 2018, the Company filed a Form 10-K for the fiscal year ended

December 31, 2017 (the “2017 10-K”) with the SEC, which provided the Company’s year-end

financial results and position. The 2017 10-K was signed by Defendants Carlucci and Wilcox.

The 2017 10-K also contained signed SOX certifications by Defendants Carlucci and Wilcox

attesting to the accuracy of financial reporting, the disclosure of any material changes to the

Company’s internal controls over financial reporting, and the disclosure of all fraud.

       23.     The 2017 10-K stated that “management concluded that our internal control over

financial reporting was effective as of December 31, 2017.” The 2017 10-K also provided that

there “have been no changes in our internal control over financial reporting (as defined in Rules

13a-15(f) and 15d-15(f) under the Exchange Act) during the quarter ended December 31, 2017

that have materially affected, or are reasonably likely to materially affect, our internal control

over financial reporting.”




                                                6
 Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 7 of 22 PageID: 7



         24.    The 2017 10-K stated the following concerning the Company’s accounting process

for revenue recognition, collections, and related matters:

                 Provision for uncollectible accounts. Patient service operating revenues are
         reduced by the provision for uncollectible revenues to arrive at net patient service
         operating revenues. Provision for uncollectible accounts represents reserves
         established for amounts for which patients are primarily responsible that we
         believe will not be collectible.

                 Contractual allowances, along with provisions for uncollectible amounts,
         are estimated based upon contractual terms, regulatory compliance and historical
         collection experience. Net revenue recognition and allowances for uncollectible
         billings require the use of estimates of the amounts that will actually be realized.
         Changes in estimates are reflected in the then-current financial statements based
         on on-going actual experience trends, or subsequent settlements and realizations
         depending on the nature and predictability of the estimates and contingencies.

         25.    On November 9, 2018, the Company filed a Form 10-Q for the third quarter ended

September 30, 2018 (the “3Q 2018 10-Q”) with the SEC, which provided the Company’s

financial results and position for that period. The 3Q 2018 10-Q was signed by Defendant

Boucher. The 3Q 2018 10-Q also contained signed SOX certifications by Defendants Carlucci

and Boucher attesting to the accuracy of financial reporting, the disclosure of any material

changes to the Company’s internal controls over financial reporting, and the disclosure of all

fraud.

         26.    The 3Q 2018 10-Q stated the following concerning the Company’s internal control

over financial reporting:

         There have been no changes in our internal control over financial reporting (as
         defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) during the
         quarter ended September 30, 2018 that have materially affected, or are reasonably
         likely to materially affect, our internal control over financial reporting.

         27.    The statements referenced in ¶¶ 16-26 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operational and financial results, which were known to

                                                7
 Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 8 of 22 PageID: 8



Defendants or recklessly disregarded by them.          Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (i) issues with American Renal’s accounting

process for revenue recognition, collections, and related matters would give rise to an SEC

investigation into the same, and increased regulatory scrutiny by the SEC; (ii) American Renal’s

financial statements for the fiscal years 2014, 2015, 2016, and 2017 contained in its Annual Reports

for the years ended December 31, 2016 and 2017, and its condensed consolidated financial

statements in quarterly reports from 2016 through 2018, were false and could not be relied upon;

(iii) American Renal had material weaknesses in its internal control over financial reporting; and

(iv) as a result, Defendants’ public statements were materially false and misleading at all relevant

times.

                                   The Truth Begins to Emerge

         28.   On November 9, 2018, American Renal filed a Form 10-Q with the SEC in which

the Company disclosed that in October 2018, SEC staff “requested that the Company voluntarily

provide documents and information relating to certain revenue recognition, collections and

related matters.”

         29.   On this news, American Renal’s stock price fell $0.74 per share, or over 4%, to

close at $16.76 per share the next trading day, November 12, 2018.

         30.   On March 8, 2019, before the market opened, American Renal filed a Form NT

10-K with the SEC, announcing it would delay the filing of its earnings report for the fiscal year

ended December 31, 2018 as it continues to examine reserve computations and other accounting

practices that may have an impact on the company’s accounts receivable and revenue for 2018, as

well as previously reported fiscal years ranging from 2014 through 2017. According to American

Renal, this followed the SEC’s October 2018 request for documents concerning American Renal’s

revenue recognition, collections, and other related matters. The SEC filing stated, in relevant part:
                                                 8
 Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 9 of 22 PageID: 9



               American Renal Associates Holdings, Inc. (the “Company”) is unable to
       timely file its Annual Report on Form 10-K for the fiscal year ended December 31,
       2018 (the “Form 10-K”) by the prescribed March 18, 2019 due date without
       unreasonable effort and expense due to the circumstances described below.

               As previously disclosed, in October 2018, the Staff of the Securities and
       Exchange Commission (“SEC”) requested that the Company voluntarily provide
       documents and information relating to certain revenue recognition, collections and
       related matters. Following receipt of the SEC request, the Company responded by
       producing documents and information to the Staff and expects to continue to
       cooperate with the SEC by providing additional documents and information to the
       Staff in the future. In addition, the Audit Committee (the “Audit Committee”) of
       the Board of Directors of the Company began an examination of the Company’s
       revenue recognition methodology and related accounting matters, such as internal
       control over financial reporting related to revenue recognition and related matters,
       with the assistance of legal counsel that reports to the Audit Committee, as well as
       independent accounting advisors retained by the Audit Committee’s counsel.

               The Audit Committee’s review is continuing. With the assistance of its
       advisors, the Audit Committee is examining reserve computations and other
       accounting practices that could have an impact on accounts receivable and revenue
       for the fiscal year ended December 31, 2018, as well as the previously reported
       fiscal years ended December 31, 2014, 2015, 2016 and 2017, the fiscal quarters
       within those fiscal years and the first three fiscal quarters of 2018. The Audit
       Committee is continuing to evaluate whether and how any such adjustments will
       affect individual quarters and years during the affected period, and the Company
       does not expect to comment further on the Audit Committee’s review until it is
       completed.

               Due to the ongoing Audit Committee review, the Company has been
       unable to complete its preparation and review of the Form 10-K in time to file
       within the prescribed time period without unreasonable effort or expense. The
       Audit Committee and the Board are working diligently to complete their review so
       that the Company can file its Form 10-K and make any related disclosures as
       promptly as practicable.

       31.     On this news, American Renal’s stock price fell $2.05 per share, or over 16%, to

close at $10.46 per share on March 8, 2019.

       32.     Then, on March 27, 2019, after market hours, American Renal announced the

resignation of its CFO, and that American Renal would restate its financial results for the fiscal

years ended 2014 through 2017. It also announced that its investigation had not been finalized.

American Renal stated, in relevant part:
                                               9
Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 10 of 22 PageID: 10



     BEVERLY, MA (March 27, 2019) - American Renal Associates Holdings, Inc.
     (NYSE: ARA) (the “Company”), a leading provider of outpatient dialysis services,
     today announced an update with respect to the previously disclosed review that is
     being conducted by the Audit Committee (the “Audit Committee”) of the Board of
     Directors (the “Board”) of the Company. The Company also announced the
     resignation of Jason Boucher as Vice President and Chief Financial Officer,
     effective March 26, 2019, and the appointment of Mark Herbers to the role of
     Interim Chief Financial Officer and Interim Chief Accounting Officer, effective
     March 26, 2019.

     Update on the Review Being Conducted by the Audit Committee of the Board
     of Directors and Restatement

     On March 21, 2019, the Board concluded that the Company’s previously issued
     consolidated financial statements and other financial data for the fiscal years ended
     December 31, 2014, 2015, 2016 and 2017 contained in its Annual Reports on Form
     10-K for the years ended December 31, 2016 and 2017, and its condensed
     consolidated financial statements for the quarters and year-to-date periods ended
     March 31, June 30 and September 30, 2016; March 31, June 30 and September 30,
     2017; and March 31, June 30 and September 30, 2018 contained in its Quarterly
     Reports on Form 10-Q (collectively, the “Non-Reliance Periods”) should be
     restated and should no longer be relied upon for the reasons described below. The
     Board also determined that the Company’s disclosures related to such financial
     statements and related communications issued by or on behalf of the Company with
     respect to the Non-Reliance Periods, including management’s assessment of
     internal control over financial reporting, should no longer be relied upon. The
     determination by the Board was made upon the recommendation of the Audit
     Committee as a result of the review described below.

     As previously disclosed, in October 2018, the Staff of the Securities and Exchange
     Commission (“SEC”) requested that the Company voluntarily provide documents
     and information relating to certain revenue recognition, collections and related
     matters. Following receipt of the SEC request, the Company responded by
     producing documents and information to the Staff and expects to continue to
     cooperate with the SEC by providing additional documents and information to the
     Staff in the future. In addition, as previously disclosed in the Company’s Current
     Report on Form 8-K filed March 8, 2019, the Audit Committee began an
     examination of the Company’s revenue recognition methodology and related
     accounting matters, such as internal control over financial reporting related to
     revenue recognition and related matters, with the assistance of legal counsel that
     reports to the Audit Committee, as well as independent accounting advisors
     retained by the Audit Committee’s counsel.

     The Audit Committee’s review is continuing. The principal findings to date
     include the following:


                                             10
Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 11 of 22 PageID: 11



             In recording revenue based on expected payments from third-party payers
              during the Non-Reliance Periods, the Company did not appropriately
              reconcile its contractual allowance estimates for discounts and price
              concessions with cash subsequently received in respect of prior period
              patient claims. In addition, the Company did not record a reserve for
              uncollectible accounts across all of its payer categories during the Non-
              Reliance Periods.

                                       *      *    *

       The Company has not yet finalized its quantification of the impact for the fiscal
       periods described above, nor has it finalized its quantification of the impact for
       individual fiscal quarters within the Non-Reliance Periods.

             In addition, the Audit Committee continues to review additional
              accounting matters having to do with revenue recognition and accrued
              expenses and other current liabilities for the Non-Reliance Periods as they
              relate to revenue recognition. The Company continues to quantify the
              impact of these matters for the Non-Reliance Periods, which could be
              material to accrued expenses and other current liabilities and to operating
              income and income before income taxes for the Non-Reliance Periods. For
              the avoidance of doubt, any impact of these matters is not included in the
              estimated cumulative, net impact, or the impact for any of the fiscal
              periods described above, of expected corrections to contractual allowances
              and reserves for uncollectible accounts described above.

             The findings of the Audit Committee’s review are also expected to require
              revised calculations of related metrics such as revenue per treatment and
              days sales outstanding throughout the Non-Reliance Periods. The restated
              amounts and metrics may have an ancillary impact on other reported
              amounts in the financial statements.

             As a result of the foregoing, the Company’s consolidated financial
              statements for the Non-Reliance Periods were not prepared in accordance
              with generally accepted accounting principles (“GAAP”) and should not be
              relied upon. In addition, the Company’s lack of adequate internal control
              over financial reporting relating to these matters for the Non-Reliance
              Periods constituted one or more material weaknesses in internal control
              over financial reporting.

       33.    On this news, American Renal’s stock price fell $3.69 per share, or 38%, to close

at $6.01 per share on March 28, 2019, damaging investors.




                                              11
Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 12 of 22 PageID: 12



       34.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       35.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired American Renal securities during the Class Period (the “Class”); and were

damaged upon the revelation of the alleged corrective disclosures. Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any

entity in which Defendants have or had a controlling interest.

       36.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, American Renal securities were actively traded on

the NYSE. While the exact number of Class members is unknown to Plaintiff at this time and

can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by the Company or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

       37.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.




                                                12
Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 13 of 22 PageID: 13



       38.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       39.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

              whether the federal securities laws were violated by Defendants’ acts as alleged

               herein;

              whether statements made by Defendants to the investing public during the Class

               Period misrepresented material facts about the financial condition, business,

               operations, and management of the Company;

              whether Defendants’ public statements to the investing public during the Class

               Period omitted material facts necessary to make the statements made, in light of

               the circumstances under which they were made, not misleading;

              whether the Individual Defendants caused the Company to issue false and

               misleading SEC filings and public statements during the Class Period;

              whether Defendants acted knowingly or recklessly in issuing false and misleading

               SEC filings and public statements during the Class Period;

              whether the prices of American Renal securities during the Class Period were

               artificially inflated because of the Defendants’ conduct complained of herein; and

              whether the members of the Class have sustained damages and, if so, what is the

               proper measure of damages.




                                                  13
Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 14 of 22 PageID: 14



        40.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        41.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

                 Defendants made public misrepresentations or failed to disclose material facts

                  during the Class Period;

                 the omissions and misrepresentations were material;

                 American Renal securities are traded in efficient markets;

                 the Company’s securities were liquid and traded with moderate to heavy volume

                  during the Class Period;

                 the Company traded on the NYSE, and was covered by multiple analysts;

                 the misrepresentations and omissions alleged would tend to induce a reasonable

                  investor to misjudge the value of the Company’s securities; and

                 Plaintiff and members of the Class purchased and/or sold American Renal

                  securities between the time the Defendants failed to disclose or misrepresented

                  material facts and the time the true facts were disclosed, without knowledge of the

                  omitted or misrepresented facts.

        42.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.


                                                     14
Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 15 of 22 PageID: 15



        43.     Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of

Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information, as

detailed above.

                                        COUNT I
(Violations of Section 10(b) of The Exchange Act and Rule 10b-5 Promulgated Thereunder
                                  Against All Defendants)

        44.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        45.     This Count is asserted against the Company and the Individual Defendants and is

based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

thereunder by the SEC.

        46.     During the Class Period, the Company and the Individual Defendants, individually

and in concert, directly or indirectly, disseminated or approved the false statements specified

above, which they knew or deliberately disregarded were misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

        47.     The Company and the Individual Defendants violated Section 10(b) of the

Exchange Act and Rule 10b-5 in that they:

               employed devices, schemes and artifices to defraud;

               made untrue statements of material facts or omitted to state material facts
                necessary in order to make the statements made, in light of the circumstances
                under which they were made, not misleading; or




                                               15
Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 16 of 22 PageID: 16



              engaged in acts, practices and a course of business that operated as a fraud or
               deceit upon plaintiff and others similarly situated in connection with their
               purchases of American Renal securities during the Class Period.

       48.     The Company and the Individual Defendants acted with scienter in that they knew

that the public documents and statements issued or disseminated in the name of the Company

were materially false and misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated, or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

securities laws. These defendants, by virtue of their receipt of information reflecting the true

facts of the Company, their control over, and/or receipt and/or modification of the Company’s

allegedly materially misleading statements, and/or their associations with the Company which

made them privy to confidential proprietary information concerning the Company, participated in

the fraudulent scheme alleged herein.

       49.     The Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other personnel of the Company to

members of the investing public, including Plaintiff and the Class.

       50.     As a result of the foregoing, the market price of American Renal securities was

artificially inflated during the Class Period. In ignorance of the falsity of the Company’s and the

Individual Defendants’ statements, Plaintiff and the other members of the Class relied on the

statements described above and/or the integrity of the market price of American Renal securities

during the Class Period in purchasing American Renal securities at prices that were artificially


                                                16
Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 17 of 22 PageID: 17



inflated as a result of the Company’s and the Individual Defendants’ false and misleading

statements.

        51.     Had Plaintiff and the other members of the Class been aware that the market price

of American Renal securities had been artificially and falsely inflated by the Company’s and the

Individual Defendants’ misleading statements and by the material adverse information which the

Company’s and the Individual Defendants did not disclose, they would not have purchased

American Renal securities at the artificially inflated prices that they did, or at all.

        52.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of

the Class have suffered damages in an amount to be established at trial.

        53.     By reason of the foregoing, the Company and the Individual Defendants have

violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder and are liable

to the Plaintiff and the other members of the Class for substantial damages which they suffered in

connection with their purchases of American Renal securities during the Class Period.

                                          COUNT II
    (Violations of Section 20(a) of The Exchange Act Against The Individual Defendants)

        54.     Plaintiff repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

        55.     During the Class Period, the Individual Defendants participated in the operation

and management of the Company, and conducted and participated, directly and indirectly, in the

conduct of the Company’s business affairs. Because of their senior positions, they knew the

adverse non-public information regarding the Company’s business practices.

        56.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to the




                                                  17
Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 18 of 22 PageID: 18



Company’s financial condition and results of operations, and to correct promptly any public

statements issued by the Company which had become materially false or misleading.

       57.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which the Company disseminated in the marketplace during the Class Period.

Throughout the Class Period, the Individual Defendants exercised their power and authority to

cause the Company to engage in the wrongful acts complained of herein.               The Individual

Defendants therefore, were “controlling persons” of the Company within the meaning of Section

20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged

which artificially inflated the market price of American Renal securities.

       58.     Each of the Individual Defendants, therefore, acted as a controlling person of the

Company.     By reason of their senior management positions and/or being directors of the

Company, each of the Individual Defendants had the power to direct the actions of, and exercised

the same to cause, the Company to engage in the unlawful acts and conduct complained of herein.

Each of the Individual Defendants exercised control over the general operations of the Company

and possessed the power to control the specific activities which comprise the primary violations

about which Plaintiff and the other members of the Class complain.

       59.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by the Company.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;



                                                18
Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 19 of 22 PageID: 19



       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

Plaintiff hereby demands a trial by jury.

Dated: April 19, 2019
                                                  Respectfully submitted,

                                                  POMERANTZ LLP


                                                  /s/ Jonathan D. Lindenfeld
                                                  Jonathan D. Lindenfeld
                                                  Jeremy A. Lieberman*
                                                  J. Alexander Hood II*
                                                  600 Third Avenue, 20th Floor
                                                  New York, New York 10016
                                                  Telephone: (212) 661-1100
                                                  Facsimile: (212) 661-8665
                                                  Email: jalieberman@pomlaw.com
                                                          ahood@pomlaw.com
                                                          jlindenfeld@pomlaw.com

                                                  POMERANTZ LLP
                                                  Patrick V. Dahlstrom*
                                                  10 South La Salle Street, Suite 3505
                                                  Chicago, Illinois 60603
                                                  Telephone: (312) 377-1181
                                                  Facsimile: (312) 377-1184
                                                  Email: pdahlstrom@pomlaw.com

                                                  (*Pro hac vice applications forthcoming)

                                                  Attorneys for Plaintiff




                                                19
       Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 20 of 22 PageID: 20
American Renal Associates Holdings, Inc. CERTIFICATION PURSUANT TO FEDERAL
SECURITIES LAW

Submission Date                          2019-03-29 16:59:58


 CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

     1.   I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 ("Securities Act") and/or Section 21D(a)
          (2) of the Securities Exchange Act of 1934 ("Exchange Act") as amended by the Private Securities Litigation Reform Act
          of 1995.
     2.   I have reviewed a Complaint against American Renal Associates Holdings, Inc. ("American Renal" or the "Company"),
          and authorize the filing of a motion on my behalf for appointment as lead plaintiff.
     3.   I did not purchase or acquire American Renal securities at the direction of counsel or in order to participate in any private
          action arising under the Securities Act or Exchange Act.
     4.   I am willing to serve as a representative party on behalf of a Class of investors who purchased or acquired American
          Renal securities during the Class Period, including providing testimony at deposition and trial, if necessary. I understand
          that the Court has the authority to select the most adequate lead plaintiff in this action.
     5.   To the best of my current knowledge, the transactions set forth below represent all of my transactions in American Renal
          securities during the Class Period as specified in the Complaint.
     6.   During the three-year period preceding the date on which this Certification is signed, I have not sought to serve or
          served as a representative party on behalf of a Class under the federal securities laws.
     7.   I agree not to accept any payment for serving as a representative party on behalf of the Class as set forth in the
          Complaint, beyond my pro rata share of any recovery, except such reasonable costs and expenses directly relating to
          the representation of the Class as ordered or approved by the Court.
     8.   I declare, under penalty of perjury, that the foregoing is true and correct.


My Products

Print Name                               Robert Giljohann

Acquisitions:                                  Date Acquired                Number of Shares               Price per Share
                                               MM/DD/YYYY                      Acquired                       Acquired
                                         03/27/2019                     120                            9.74

Sales: (if none, write '0')               Date Sold MM/DD/YYYY           Number of Shares Sold          Price per Share Sold
                                         0                              0                              0

Draw your signature using
your mouse.
         Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 21 of 22 PageID: 21
Signed pursuant to California Civil Code Section 1633.1, et seq. - and the Uniform Electronic Transactions Act as
adopted by the various states and territories of the United States.




Please continue to the next page of certification below.




Full Name                          Robert Giljohann
(redacted)
Case 2:19-cv-10416-ES-MAH Document 1 Filed 04/19/19 Page 22 of 22 PageID: 22



American Renal Associates Holdings, Inc. (2019)                          Giljohann, Robert

                                    List of Purchases and Sales

                           Purchase                Number of             Price Per
       Date                 or Sale                Shares/Unit          Share/Unit

          3/27/2019               Purchase                        120                $9.7400
